M. M. Mann, Acting Associate Justice,
concurs in part; dissents in part.
I concur in so much of the leading opinion as holds that there was not sufficient evidence of recklessness, willfulness and wantonness on the part of appellants to submit the issue of punitive damages to the jury.
I further concur in so much of the leading opinion as holds that “there was sufficient evidence of negligence of appellants for submission to the jury.”
I dissent from so much of the leading opinion as holds that there was reversible error on the grounds stated. After *130a careful study of the charges, first as originally given (and it was an able charge) and the additional brief charge given at the time the jury was returned to its room for clarification of its verdict, taken as a whole, I am of the clear conviction that any error contained in the original charge was harmless. The very fact that upon receipt of the additional charge which refreshed the minds of the jury as to the forms of verdict they could return, the jury returned within a few minutes with the clearly expressed verdict finally rendered indicates that any former confusion had been removed. I think the judgment as to actual damages should be affirmed.